578 F.2d 1165
UNITED STATES of America, Plaintiff-Appellee,v.Charles Richard KEMNER, Defendant-Appellant.
No. 78-1697

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Aug. 25, 1978.
Roland E. Dahlin, II, Federal Public Defender, Karen K. Brown, Gustavo L. Acevedo, Asst. Federal Public Defenders, Houston, Tex., for defendant-appellant.
J. A. Canales, U. S. Atty., John M. Potter, George A. Kelt, Jr., Asst. U. S. Attys., Houston, Tex., Robert A. Berg, Asst. U. S. Atty., Corpus Christi, Tex., James R. Gough, Asst. U. S. Atty., Houston, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Texas.
Before THORNBERRY, GEE and FAY, Circuit Judges.
PER CURIAM:


1
Appellant, sentenced on October 28, 1977, filed his Rule 35 motion for reduction of sentence on March 7, 1978 130 days after sentence was imposed.  That rule permits a sentencing judge to reconsider a sentence "within 120 days after the sentence is imposed . . . ."  Whatever latitude may exist for consideration by the judge after this period of motions filed within it, the judge is without jurisdiction to consider motions not filed within it.  United States v. Flores, 507 F.2d 229 (5th Cir. 1975).


2
Appellant's motion was for this reason correctly denied.


3
AFFIRMED.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I